﻿At the outset allow me to convey to you, Sir, congratulations on your election to the presidency of the thirty-ninth session of the General Assembly. It gives me personal pleasure to see you assume that high office, for you are a friend who represents a fraternal country that is part of the great African continent that has made such a great contribution to mankind and that is still engaged in a bitter struggle against apartheid and neo-colonialism in order to lay the foundations for justice and peace. I am confident that your vast experience and well- known wisdom will guide the proceedings of this Assembly to the best results possible. I should also like to pay a tribute to the role of your country and its President in our struggle on the African continent.
162.	I should like to express my delegation's appreciation to Mr. Jorge Illueca, President of Panama, who so brilliantly guided the deliberations of the Assembly's thirty-eighth session.
163.	I also wish to pay a tribute to the Secretary- General for his efforts and dedication in seeking to reinforce peace and stability in the world and in promoting the United Nations, strengthening its role in the service of peace and freedom.
164.	My delegation takes pleasure in congratulating Brunei Darussalam upon its accession to independence. We welcome its admission to membership in the United Nations.
165.	Nearly four decades have elapsed since the founding of the United Nations and the promulgation of its Charter. There can be no doubt that enormous efforts have been made since then to realize the purposes enshrined in the Charter—for the ending of colonialism, for the maintenance of peace and for economic development. However, as the Secretary-General states in his report on the work of the Organization:
"... for all of the accomplishments of the past decades, and they have been major, the fact of the matter is that the three main elements of a stable international order—an accepted system of maintaining international peace and security; disarmament and arms limitation; and the progressive development of a just and effective system of international economic relations—have yet to take hold as they should."
166.	Now, on the threshold of the fortieth anniversary of the founding of the United Nations, we must consider the obstacles that hinder its work and *he reasons why it is impeded in the effective discharge of its duties in keeping with the purposes and principles enshrined in the Charter.
167.	The international community is passing through a critical and difficult period characterized by the escalation of tension and the exacerbation of international crises as a result of the policy of confrontation being pursued by the colonial countries, which are seeking by all means and methods to return to their old spheres of influence or to acquire new ones.
168.	We have witnessed the frenzied show of strength that has recently dominated the conduct of the United States. That country has deployed its forces throughout the world; it has sped up the production and deployment of new weapons in many parts of the world; and it has "Hexed its muscles" and stepped up its aggressive military provocations against States members of the Movement of Non- Aligned Countries. All of this has created distrust regarding its intentions and has renewed the nuclear and strategic arms race among the great Powers, which has in turn led to a quest by the small, non- aligned countries to acquire weapons in order to defend their own sovereignty, independence and territorial integrity, to the detriment of their economic and social development.
169.	When speaking of the deteriorating state of international security, I must refer to one of the foreign military activities that is being carried out in one of the most sensitive of the world's areas, namely, the Mediterranean, a region we believe should be free from any factor that might lead to a worsening of tension, which could in tum lead to a catastrophe in the area. Proceeding from a belief in the importance of security in the Mediterranean to international peace, the Libyan Arab Jamahiriya intends to consult with other non-aligned States and with other States concerned with a view to reaching an international agreement that would ban the holding of military manoeuvres in the international waters of the Mediterranean. The presence of foreign fleets and colonial military bases in the Mediterranean constitutes one of the major factors for instability in the region and a threat to the security and safety of the States in the area. We want the Mediterranean to be a sea of peace and co-operation. We call for the evacuation of foreign bases, the departure of foreign fleets and the dismantling of all lethal weapons, especially nuclear weapons, in the area.
170.	The fact that the problem of Cyprus has not yet been settled directly influences security in the Mediterranean. We hope that the two communities, Turkish and Greek, may reach a just solution through direct negotiations so as to ensure the rights of both communities and reinforce the independence of Cyprus, as well as its territorial integrity and non- aligned status. We support the efforts of the Secretary-Genera! and his Special Representative in this regard. My country has contributed its good offices to the two communities and stands ready to make further efforts in order to achieve a peaceful solution as speedily as possible.
171.	We have recently witnessed an increase in the campaigns of destabilization waged by the United States throughout the world, campaigns aimed at compromising the security and sovereignty of peoples who attempt to follow an independent and non- aligned policy and refuse to yield to the pressures and threats of the United States Government, which aims to dominate those States, usurp their riches and use them as a tool for achieving its political and strategic goals.
172.	As a result of its boldness and steadfastness in resisting imperialism and supporting freedom and world liberation movements, the Libyan people and its leaders have been subjected to a long and virulent series of military provocations, acts of aggression and clandestine operations, as we!! as economic conspiracies and pressures on the part of the United States.
173. This campaign is illustrated by the acts of provocation of the United States Sixth Fleet dose to Libyan waters in the Gulf of Sidrah and the repeated violations of Libyan airspace by AW ACS spy planes; the dirty operations of the Central Intelligence Agency aimed at the assassination of the leader of our revolution; and the training of saboteurs who are sent from other countries to strike at important goals in our country and thus destabilize it. AH possible means have been used—including an almost total boycott—to hamper the Libyan economy. AH of this was described on 30 August 1984 by John Hughes, a spokesman for the United States State Department, as being more stringent than that imposed on any other country, including the Soviet Union.
174. Needless to say, the United States refuses to carry out the boycott imposed on the regime of South Africa, despite all international resolutions. It stands by that regime and supplies a!! its needs, including highly destructive military equipment.
175.	The Foreign Ministers of the Mediterranean member countries of the Movement of Non-Aligned Countries, meeting at Valletta on 10 and 11 September 1984, studied the United States acts of provocation against the Libyan Arab Jamahiriya and, in their Final Declarations, stated the following:
"The Ministers expressed profound concern at the many provocations by the United States of America that violate the sovereignty of the Libyan Arab Jamahiriya and its territorial integrity and that constitute a threat to international security and peace and a factor hampering the efforts of the non-aligned countries to strengthen peace and cooperation in the Mediterranean region. They expressed their support for the Jamahiriya's efforts to resist the various pressures arising from these provocations.	
176.	United States acts of aggression against the Libyan Arab Jamahiriya have not stopped there. It has gone as far as slander and media campaigns aimed at tarnishing the image of the Libyan Arab Jamahiriya and preparing world public opinion for the possibility of military aggression against it in collaboration with the reactionary regimes in the area.
177.	The United States, which threatens peace and security in the Mediterranean region, has not confined itself to installing bases in and sending a fleet to the area and using them against the Arab nation and in the interest of its Zionist allies. It has gone further and deployed its fleet in the Red Sea after fabricating what it called the "mine operation". These mines were planted there by the United States and its Zionist ally as an excuse for their collusion against the Arab nation and for the presence of their fleet in the region.
178.	The United States, within the framework of its virulent attack against the Libyan Arab people, has resorted to vile tactics that are contrary to international laws and norms. The harassment of the Libyan Arab Jamahiriya's Mission to the United Nations and of the members of the Mission is a violation of the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations and other relevant international agreements. Its aim is to hamper the activities of the Libyan Arab Jamahiriya's Mission to the United Nations.
179.	The serious situation in the Arab region resulting from the usurpation of Palestine, the displacement of the Palestinians and the implanting of an alien racist entity in the area is still a source of concern to the entire international community. Despite the fact that more than 36 years have elapsed since the usurpation of Palestine and the displacement of its people, the international community has so far not been able to take any concrete measures that would re-establish the rights of the Palestinian people and enable them to return to their homeland. This is because the imperialists that created the Zionist racist entity in Palestine pledged themselves to support it both in the United Nations and with weapons and money, so that it could not only strengthen its bastion in Palestine but also continue its aggression against the Arab countries and its expansion at their expense, with a view to establishing a greater Zionist State reaching from the Euphrates to the Nile. 
180.	No further evidence is necessary of the complete support of the United States for the racist Zionist entity, especially following the strategic agreement between them. The United States has given the Zionist entity more than $2.5 billion up to now, and it is possible that next year it will give more than $3 billion and as much as $5 billion in the following year.
181.	The aid given by the United States Government to the Zionist entity has become one of the main campaign issues in the race for the United States presidency. Everybody takes pride in this, with each party pledging to support—more than the other party—the Zionist entity against the inalienable rights of the Palestinian people. The United States is responsible for the plight of the Palestinian people. It bears full responsibility for the intransigence of the racists in Palestine and their rejection of all the relevant United Nations resolutions.
182.	The United States, which is helping the Zionist entity to create settlements by providing it with weapons with which to strike at the Palestinian people and at other Arab countries, cannot be an impartial party or play any role in the peace process, unless that peace is meant to be a device to enable Israel or the Israeli entity to occupy more territories. It has become clear that tension in the area has escalated since the signing of the Camp David accords. The Zionist entity has occupied southern Lebanon and annexed Jerusalem and the Golan Heights despite all the resolutions adopted in this regard.
183.	The General Assembly must reconsider its position concerning the Zionist entity in the light of the continuing racist, Zionist practices, the acts of aggression which are witnessed daily, the usurpation of property, the acts of genocide and the flouting of United Nations resolutions.
184.	We reaffirm that it is necessary to take the following actions: first, the Zionist entity must be expelled from the General Assembly as an entity that does not cherish peace, in accordance with the resolutions of the ninth emergency special session of the General Assembly; and secondly, there must be a complete boycott of that entity.
185.	No peace initiative will be successful unless it takes into account the right of the Palestinian people to return to Palestine and to establish its independent State on the entire territory of Palestine.
186.	The tragic fate inflicted on the Jewish people cannot be redressed through the suffering of the Palestinian people. The Zionist neo-Nazis cannot use against the Palestinian people the same practices that were once used by the Nazis against the Jews. Responsibility for the persecution of the Jews is borne by the persecutors and the persecutors alone. The world cannot accept a State based on religious discrimination and on the Nazi doctrine of Zionism.
187.	The Zionist aggression, supported by imperial-ism, has not confined itself to the occupation of Palestine and the displacement of its people; it has spread to Palestine's neighbouring countries. The continued occupation and the annexation of the Syrian Golan Heights should be condemned and rejected by the international community. The continued occupation by the Zionist entity of a considerable portion of Lebanon, in defiance of all the resolutions of the international community, confirms the nature and objectives of the racist Zionist entity.
188.	The Lebanese people, which has succeeded in forcing the imperialist invaders to withdraw and has been able finally to abrogate the shameful 17 May 1983 agreement—which Lebanon was forced to sign under pressure from the United States—will be able, through its valiant resistance, to achieve victory over the Zionist invader. The Lebanese people has proven the futility of imposing capitulatory solutions on Arab nations. The fate of the Camp David accords, imposed by the armed force of the United States and by United States-Zionist aggression, will be the same as that of the 17 May 1983 agreement.
189.	The Arab nation, which has known dismemberment and division, must now unite and play its role as one of the major forces in the world. Colonialism divided and dismembered that nation and it is trying to perpetuate that division and dismemberment by all means.
190.	Proceeding from its belief in the unity of the Arab nation, the Libyan Arab Jamahiriya has sought and continues to seek to bring that unity about, despite all obstacles. Historical and emotional factors make Arab unity an imperative necessity for the Arab nation so that it may face its enemies and strengthen itself. Arab unity will help to promote peace and security not only in the Arab region, but in the whole world. If unified and given the opportunity to do so, the creative Arab nation, which has contributed so much to mankind, will be able to contribute even more.
191.	Proceeding from that same belief the Libyan Arab Jamahiriya and Morocco, exercising free will and integrity, have signed an agreement to establish an Arab-African union. This union is not aimed against any country; it is not an "axis", but is a step towards the achievement of the unity of the Arab Maghreb and a foundation for the complete unity of the Arab nation. The fear of this agreement felt by imperialist and reactionary forces is testimony to its importance and its integrity. The agreement is open to all countries of the region, whether Arab or African, and it embodies the principles of the League of Arab States and of the United Nations.
192.	The Libyan Arab Jamahiriya welcomes any act conducive to unity and any step in that direction, whether in the West or the East of the Arab world, or in the African continent. We warmly welcomed the agreement signed by Algeria and Tunisia, to which Mauritania subsequently acceded, and we welcomed the opportunity offered by Tunisia for us to sign it also. We shall participate in any step towards achieving Arab unity in any part of the Arab homeland or the African continent. Any attempt to impede Arab unity or to exploit its noble principles in an attempt to cover up hegemony and the desire for domination is doomed to failure.
193.	The Libyan Arab Jamahiriya, which firmly supported the people of Western Sahara in its struggle against the Spanish colonizer, supports the solution of the problem of Western Sahara in accordance with the resolutions of the OAU and the United Nations and in keeping with the concept of Greater Maghreb unity.
194.	The United States, which has adopted a position inimical to such unification, must stop its intervention in the Arab world; it must let the Arab nations achieve unity in accordance with their own free will. This United States position makes us even more determined to persist in our desire for unification of the Arab Maghreb and, more broadly, of the Arab world, and for unification of the African continent. In the meantime, we call on our brothers in the Arab Maghreb to join and support this union.
195.	The African continent continues to be a focus of the world's attention and a hotbed of tension. That continent is the site of some of the most complex problems of today.
196.	In Namibia, the South African racist regime continues its illegitimate occupation of the Territory and persists in its oppression of the black citizens of Namibia and in its usurpation of the country's wealth, in collusion with the Western transnational corporations, in defiance of the resolutions of the United Nations and other international organizations. With the help of the Western countries, that racist regime has continued its manoeuvres aimed at preventing the independence of Namibia and the implementation of Security Council resolution 435 (1978).
197.	Linkage of the independence of Namibia to the withdrawal of Cuban troops from Angola is but one more proof of imperialist collusion with the regime in an attempt to prevent the United Nations from achieving genuine independence for Namibia. This constitutes interference in the internal affairs of Angola and cannot be accepted as a pre-condition for independence. My country declares its complete solidarity with the People's Republic of Angola until the liberation of its territory and of the whole of Namibia.
198.	We cannot forget that colonialism created the racist Pretoria regime and helped to sustain it by providing it with various types of aid, including weapons. Consequently, we are certain that the Western countries cannot act as mediators in the resolution of the Namibian problem. Imperialism cannot be a mediator in that process because it is a party to the aggression against the Namibian people, by virtue of its material and political help to the regime and its usurpation, through its transnational corporations, of the wealth of Namibia.
199.	The problem of Namibia can be resolved only through the strict and speedy implementation of Security Council resolution 435 (1978), with the full participation in any effort to resolve this problem of SWAPO, the sole legitimate representative of the Namibian people. The Libyan Arab Jamahiriya proclaims its full support for SWAPO in its efforts to achieve independence and self-determination for the Namibian people. We call on the Security Council to take the necessary measures to implement its resolutions concerning Namibia and to put an end to the racist occupation of that Territory.
200.	In Azania, the fraternal African people of that country is still struggling against the apartheid policy of the Pretoria regime, which is daily reinforced by the Government with executions and arrests of national leaders. The people of Azania recently proved to the whole world that it will continue its struggle against the policy of racial discrimination, when thousands took to the streets in demonstrations, facing the bullets of the racists, who tried to deceive the world with what they called constitutional reforms—sham parliaments established for those of Asian origin and the Coloureds. Those were not constitutional changes, but final, desperate attempts to perpetuate and reinforce the policy of apartheid. They will enable the apartheid regime to conscript Asians and Coloureds into the racist army, to be used for the suppression of their black brothers, who represent the majority.
201.	We in the Libyan Arab Jamahiriya believe that apartheid cannot be reformed but must be eliminated. We shall continue to help the people of Azania in its efforts to achieve majority rule and to eliminate the odious phenomenon of apartheid	which has been condemned by the United Nations as a crime against humanity.
202.	As I speak of the situation in Africa, I cannot fail to refer to one of the problems that has been a cause of concern to the Libyan Arab Jamahiriya for a long time—the problem of Chad, a war-tom country which lacks stability owing to the negative policies left by imperialism, the effects of which have been felt at the political and social levels and which led to a civil war. That war is still raging, despite the attempts made by all the countries of the region, foremost among them the Libyan Arab Jamahiriya, and recently by the OAU, to achieve national reconciliation in Chad and lay the foundation for a stable regime that would devote its energies to the country's reconstruction and development.
203.	Chad being at the southern border of my country, the unstable situation there is naturally a source of grave concern to us, especially as it was at different times the pretext for foreign intervention and the presence of foreign troops from outside the continent at our border, which gives us grave security problems. We were gratified by the recent agreement concluded with France, which we hope will be an important step towards solving the Chad problem in accordance with the Lagos Accord on National Reconciliation in Chad, of 18 August 1979," and with the participation of all the Chadian parties that signed it. The Government of National Unity, headed by Goukouni Oueddei, has always been willing to achieve national reconciliation, but the rebellious elements in N'Djamena, supported by the forces of imperialism and reaction, have rejected all the serious efforts made by the Chairman of the Organization of African Unity for national reconciliation.
204.	Basing itself on its belief in international peace and security, and the conviction that they are indivisible, the Libyan Arab Jamahiriya supports all the efforts of the countries of the Indian Ocean to turn that ocean into a zone of peace, free of all foreign fleets and bases. We therefore call for the evacuation of United States troops from the island of Diego Garcia and the dismantling of all the military installations on that island so that its indigenous people can live there in peace.
205.	The Libyan Arab Jamahiriya supports the aspiration of the Korean people for the reunification of its country, and calls for the establishment of the necessary conditions to bring that about—non-interference m its internal affairs and the withdrawal of United States troops from Korean territory.
206.	My country reiterates its solidarity with all countries subjected to imperialist provocation and acts of aggression, countries such as Afghanistan and Iran.
207.	Certain territories in the world are still under the yoke of colonial domination despite the achievements on the path towards decolonization. They include the territory of Puerto Rico, whose people is still struggling for decolonization and the establishment of its own independent State. The United Nations must help it and support its efforts.
208.	The continued tension in Central America is also a cause of concern to the international community. It results from intervention by the United States and that country's failure to respect the right of the peoples of the region to choose their political and economic system without any foreign intervention or pressure. My country supports all the efforts of the Contadora Group to find a comprehensive and lasting solution to the problems of the region and to restore peace there. We maintain that it is possible to have peace and security in the region only if the United States stops interfering in the affairs of the States of the region and ceases to support dictatorial regimes against their peoples. Other requirements for peace and security in the area are the withdrawal of United States forces, the dismantling of its bases in Cuba and an end to its aggression.
209.	The world economic order is still suffering from the crisis that has dominated it since the end of the 1960s. The measures taken to reform it have so far failed, because they are like tranquillizers; they are attempts to ease the crisis, but not to reform the system. The system can be reformed only by restructuring it so that it is in keeping with the international economic and political indicators of our time. It should take into account the interests of the developing countries, which were for the most part dominated by foreign forces when the present system was set up. Unfortunately, we note that the developed countries still impede the efforts of the international community to change the international economic order, despite all the concessions made by the developing countries as a whole.
210.	The international monetary system also is unable to respond to the needs of the developing countries and to the aspirations of the present age. It should be changed so that it may be in keeping with today's economic and political realities. The system, which collapsed in August 1971 when the United States ceased to exchange the dollar tor gold, has played a negative role instead of being effective in international economic co-operation and, more particularly, in the development programmes in the developing countries. Depending on a single currency, the system is an anachronism in an age of equality and mutual respect. It is not only politically but also economically unacceptable. All attempts at reform have failed for the simple reason that reform has taken place through an institution still dominated by certain developed countries. We do not expect any serious attempts to be made within the framework of such an institution. Reforms are still being considered without the developing countries, which are still passive onlookers, unable to play any role. Reforming the international economic order should be considered within the framework of global negotiations, in a forum where representation is universal, where all voices may be heard and all points of view taken into account.
211.	I should like now to refer to a matter directly related to economic development in my country: the mines and other explosives planted in Libyan territory during the Second World War. We still suffer from their detrimental effects in the economic, social and environmental fields. Hundreds of innocent people have lost their lives as a result of this problem and thousands have been incapacitated. It has also obstructed the implementation of development projects and increased their costs. It is the responsibility of the imperialist countries that planted those mines to solve this problem; they must offer adequate compensation to the countries that have suffered damage and provide them with topographic charts and all assistance needed to remove them. We hope that the United Nations will take the necessary practical steps for an inventory to be taken of the total damage that has been inflicted on the Libyan Arab Jamahiriya and to have compensation paid in accordance with the relevant resolutions of the General Assembly.
212.	Like many other countries, the Libyan Arab Jamahiriya was subjected to occupation and colonialism during long years and it has the right to ask for reparation for the damage caused as a result of colonialism. Japan apologized to Korea for its occupation of that country and announced its willingness to offer compensation. We welcome that action and we hope that the other colonial Powers will follow suit.
213.	The Libyan Arab Jamahiriya fully supports strengthening the role of the United Nations and promoting its effectiveness. Therefore, as we have done in previous years, we shall submit certain proposals concerning the abrogation of the right of veto, or amending that right, and granting more authority to the General Assembly. We shall continue to press for such action this year because we are convinced that the right of veto is in contravention of democratic rules. The will of the Members of the United Nations should not be at the mercy of each of the five permanent members of the Security Council, particularly in view of the fact that some of them have abused the right of veto. The Security Council has thus been deprived of its effectiveness and left unable to perform the role entrusted to it.
214.	The prevailing international situation—the tension and the economic anarchy in the world— may lead to catastrophe. All this confirms the role the United Nations should play and the need to strengthen that role so that the Organization can discharge its responsibilities. But the United Nations, which must face these international problems as a result of acts of imperialist intervention, is confronting a direct threat as a result of the policy of the United States, which continuously and categorically defies this international Organization.
215.	A serious manifestation of that policy is the pressure it has brought to bear against UNESCO and other international humanitarian organizations of the United Nations system. Last year we witnessed insults directed against that organization by the United States Government. We see constant harassment of this Organization and certain of its Member States that are not satellites of the United States, including my own country. It is time for the United Nations to put a stop to blackmail and threats directed against peace-loving countries. After having suffered so much from wars, destruction and colonialism, the countries of the world must not now compromise the United Nations and allow any country to destroy it. It is time to take the necessary practical steps to move the United Nations Headquarters to a peace-loving country. If the United Nations cannot do so, it faces ruin. Then the countries that suffer from intervention and terrorism will have to form a wide front against imperialist intervention. Such steps would strengthen the role of this international Organization and enhance its effectiveness. 
216.	Having said that, we do not harbour any aggressive intentions with respect to the American people or the United States. We extend a hand of friendship within the framework of mutual respect and non-intervention in the internal affairs of others.
217.	As a non-aligned country pursuing an impartial policy, the Libyan Arab Jamahiriya strongly supports the Movement of Non-Aligned Countries. It reaffirms its unshakeable belief in the role of that Movement in achieving international peace and security. As a non-aligned State, we freely determine our own policy and we extend a hand to all peace- loving States—large or small, strong or weak—in order to forge relations of friendship and co-operation devoid of any form of hegemony or intervention. We do not harbour any enmity towards any people or nation. We seek only friendship and co-operation with those who agree to co-operate with us in the context of mutual respect and non-intervention in the internal affairs of others and within the framework of the purposes of the Charter of the United Nations.
